United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-460
Issued: June 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 5, 2007 appellant timely appealed two October 26, 2007 merit decisions of
the Office of Workers’ Compensation Programs, which found that she had been overpaid
approximately $31,000.00. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of appellant’s claim.1
ISSUES
The issues are: (1) whether appellant received an overpayment of benefits in the amount
of $26,665.39 because the Office paid compensation at an incorrect pay rate; and (2) whether she
received an overpayment of $4,385.75 due to the Office’s failure to withhold medical insurance
premiums.

1

The record on appeal includes additional financial information that was received after the Office issued its
October 26, 2007 merit decisions. The Board cannot consider evidence for the first time on appeal. The review of a
case shall be limited to the evidence in the case record which was before the Office at the time of its final decision.
20 C.F.R. § 10.501.2(c) (2007).

FACTUAL HISTORY
Appellant, a 56-year-old former management analyst, has an accepted traumatic injury
claim for lumbar radiculopathy, which arose on August 12, 1999.2 She has not worked since her
injury. The Office paid appellant wage-loss compensation beginning October 29, 1999.3 At the
time of her injury, she worked full time, earning $23.87 per hour. This hourly rate corresponds
to a GS-11, Step 7, with an annual salary of $49,812.00.4 However, when the Office began
paying appellant wage-loss compensation in October 1999, the payments were computed based
on a date-of-injury weekly pay rate of $1,245.42, which represented an annual salary of
approximately $65,000.00. For almost five years thereafter, the Office continued to compensate
appellant based on an erroneous weekly pay rate of $1,245.42.
In a letter dated September 15, 2004, the Office advised appellant that her benefits had
been adjusted effective September 5, 2004 to reflect a date-of-injury pay rate of $931.33. This
new pay rate was based on 1999 earnings for a GS-11, Step 6, which was $48,429.00 annually.5
The Office relied on the GS-11, Step 6 salary because the information appeared on appellant’s
August 20, 1999 traumatic injury claim (Form CA-1) under the heading “Employee Data.”6 In a
September 7, 2004 memorandum to the file, it noted that the claim form indicated a pay rate of
GS-11, Step 6, but the employing establishment certified that appellant earned $23.87 per hour
(GS-11, Step 7). The memorandum did not explain why the Office chose to rely on the lesser
pay rate of a GS-11, Step 6. Appellant telephoned the Office on September 16, 2004 and
explained that she was a GS-11, Step 7 at the time of her employment injury. She reportedly
received a step increase just prior to her August 12, 1999 injury. From September 5, 2004
onward, the Office paid appellant wage-loss compensation based on a weekly pay rate of
$931.33 (GS-11, Step 6).
In addition to the pay rate miscalculation, the Office did not deduct health insurance
premiums from appellant’s wage-loss compensation beginning with the period February 4 to
April 20, 2002. It found the error and recovered some, if not all of the missed premiums within a
matter of weeks. The Office deducted a total of $447.75 in health insurance premiums from
2

Appellant injured herself while descending 13 flights of stairs during a power outage at her worksite.

3

Appellant retired effective September 3, 2000. She received incentive pay of $25,000.00 for agreeing to accept
an early retirement. The Office ultimately adjusted appellant’s wage-loss compensation to reflect her receipt of this
payment from the employing establishment.
4

On February 4, 2000 the employing establishment certified that appellant earned $23.87 an hour (GS-11, Step 7)
at the time of her August 12, 1999 injury. An earlier Form CA-7 dated September 26, 1999, also indicated that
appellant was paid at an hourly rate of $23.87. However, this form was not signed by the employing establishment.
When appellant retired effective September 3, 2000, her Standard Form (SF) 50B listed her as a GS-11, Step 7.
5

The Office divided the annual salary of $48,429.00 by 52 weeks to arrive at a weekly pay rate of $931.33.

6

Items 1 through 15 of the form are to be completed by the employee. Item 6 requests information regarding the
employee’s “Grade as of date of injury.” It appears that appellant reported her grade at the time of injury as
Grade 11, Step 6. This information was typewritten along with appellant’s name, address and other identifying
information. Page 2 of the claim form is to be completed by the supervisor. Item 36 on page 2 requests information
regarding the pay rate in effect at the time the employee “stopped work.” Although appellant’s supervisor signed
page 2 of the claim form on September 1, 1999, no pay rate information was provided under item 36.

2

appellant’s May 31, 2002 compensation payment. This check covered the period April 21 to
May 18, 2002. However, the health insurance premiums the Office withheld covered the
extended period February 4 to May 18, 2002.7 Despite having corrected the premium
withholding error in May 2002, the Office again failed to withhold health insurance premiums
the following month. This oversight continued for another two and a half years. The Office
neglected to withhold health insurance premiums for the period May 19, 2002 through
September 4, 2004.
On February 23, 2005 the Office issued two separate preliminary notices of
overpayment.8 One notice identified an overpayment of $26,665.39 for the periods October 29,
1999 through September 3, 2000 and October 15, 2000 through September 4, 2004. This was the
overpayment that resulted from the Office’s reliance on an incorrect weekly pay rate of
$1,245.42. The second notice pertained to a $4,385.75 overpayment for the periods February 4
to April 20, 2002 and May 19, 2002 to September 4, 2004. This latter notice addressed the
Office’s failure to withhold health insurance premiums.9 The Office did not consider appellant
at fault with respect to the failure to withhold health insurance premiums. However, appellant
was found at fault regarding the overpayment based on the erroneous pay rate.
On March 7, 2005 appellant submitted an overpayment questionnaire and asked that the
Office issue a final decision based on the documentary evidence of record. She provided copies
of bank statements from January through March 2005. Appellant also challenged the Office’s
preliminary finding of fault with respect to the overpayment of $26,665.39. She claimed that
recovering the overpayment would create a financial hardship. Appellant’s reported assets
totaled $530.00 and her monthly wage-loss compensation of $2,551.52 was her only source of
income. She listed total monthly expenses of $2,355.00. However, appellant did not submit any
documentation to support her reported monthly expenses.
More than two and a half years lapsed before the Office took any further action regarding
appellant’s two overpayments. On October 26, 2007 the Office issued two final overpayment
decisions. The February 23, 2005 preliminary notice regarding the $26,665.39 overpayment
included a finding of fault on appellant’s behalf. However, the October 26, 2007 final decision
found that appellant was not at fault in creating the overpayment. The Office also found that
appellant was not entitled to waiver of recovery of the $26,665.39 overpayment and ordered that
$200.00 be withheld every four weeks from appellant’s continuing compensation payments.
With respect to the $4,385.75 overpayment, it similarly denied waiver of recovery. The Office
advised that an additional $50.00 would be withheld from appellant’s monthly compensation.
Accordingly, appellant’s regular four-week compensation payment of $2,778.82 was reduced by
$250.00.

7

The Office’s payment records do not apportion the amount of health insurance premiums applicable to the
February 4 to April 20, 2002 period.
8

Both notices were incorrectly dated “February 23, 2004.”

9

The Office found a $328.35 overpayment for the period February 4 to April 20, 2002. The balance of the
overpayment was attributed to the May 19, 2002 to September 4, 2004 period.

3

LEGAL PRECEDENT
The amount of compensation paid is a function of the injured employee’s pay rate.10
Section 8101(4) of the Federal Employees’ Compensation Act provides that the rate of pay to be
used in calculating compensation is based on the greatest of either the monthly pay at the date of
injury, the date disability began or the date compensable disability recurred if it recurred more
than six months after the employee returned to work.11 Basic compensation for total disability is
equal to 66⅔ percent of the injured employee’s monthly pay.12 Compensation may be increased
to 75 percent of the employee’s monthly pay if he or she has an eligible dependent.13
An employee entitled to disability compensation may continue to participate in the
Federal Employee Health Benefits program. The injured employee is responsible for payment of
the employee’s share of the cost of enrollment.14 An overpayment of compensation results when
the Office fails to withhold the proper amount of health insurance premiums.15 Once the error is
discovered, the Office is obliged to forward the previously uncollected health insurance
premiums to the Office of Personnel Management.16
ANALYSIS
The record establishes that appellant was overpaid due to an incorrect pay rate and
because the Office failed to withhold health insurance premiums. While the fact of overpayment
has been established, the precise amount of the overpayment remains in question. With respect
to the uncollected health insurance premiums, the Office calculated an overpayment of $328.35
for the period February 4 to April 20, 2002. Appellant paid $447.75 in health insurance
premiums for the period February 4 to May 18, 2002, which the Office apparently overlooked.
The premiums were deducted from appellant’s May 31, 2002 compensation payment.
Accordingly, the record does not establish that appellant was overpaid $328.35 for the period
February 4 to April 20, 2002. As to the remainder of the overpayment, the Board finds that the
record establishes an overpayment of $4,057.40 due to uncollected health insurance premiums
over the period May 19, 2002 to September 4, 2004.
The record does not support the Office’s determination that appellant was overpaid
$26,665.39 because of an incorrect pay rate. The decision to compensate appellant based on a
date-of-injury weekly pay rate of $1,245.42 is unsupported by the record. The record similarly
does not support the Office’s decision to compensate appellant based on a date-of-injury weekly
10

20 C.F.R. §§ 10.401(b), 10.404(b).

11

5 U.S.C. § 8101(4)(2000); see Bette L. Kvetensky, 51 ECAB 346, 348-49 (2000).

12

5 U.S.C. § 8105(a).

13

20 C.F.R. §§ 10.401(b), 10.405.

14

5 C.F.R. § 890.502(a).

15

John Skarbek, 53 ECAB 630, 632-33 (2002).

16

5 C.F.R. § 890.502(c).

4

pay rate of $931.33 (GS-11, Step 6). Appellant appears to have been the source of the GS-11,
Step 6 pay rate information that appeared on page 1 of her August 20, 1999 Form CA-1.
However, the employing establishment certified that appellant was a GS-11, Step 7 at the time of
her August 12, 1999 injury. In September 2004, appellant clarified that she was in fact a GS-11,
Step 7 at the time of her injury. The Office paid compensation based on the lesser GS-11, Step 6
pay rate obtained from appellant’s claim form.
The record establishes that, at the time of her August 12, 1999 employment injury,
appellant was a GS-11, Step 7, earning $23.87 per hour. The $931.33 weekly pay rate the Office
relied on represents an hourly rate of $23.28. Applying the correct pay rate for a GS-11, Step 7
would necessarily reduce the previously calculated overpayment of $26,665.39. It also creates
an underpayment of compensation for the period beginning September 5, 2004. On remand, the
Office must recalculate appellant’s entitlement to wage-loss compensation based on her
August 12, 1999 earnings as a GS-11, Step 7 management analyst.
The overpayment issue is further complicated by the Office’s failure to properly account
for appellant’s September 3, 2000 severance pay of $25,000.00. This amount was offset against
appellant’s wage-loss compensation for the period February 19, 2001 to February 3, 2002.
Relying on a weekly pay rate of $1,245.42, the Office originally calculated that appellant was
entitled to $41,600.79 for the period. The Office reduced this amount by the $25,000.00 in
severance pay appellant received, and remitted the balance of $16,600.79. When the Office later
recalculated appellant’s wage-loss compensation based on the weekly pay rate of $931.33, it
found appellant entitled to $30,762.96 for the period February 19, 2001 to February 3, 2002. But
the Office neglected to reduce this amount by the $25,000.00 appellant received in severance
pay. The result was that appellant was found entitled to an additional $25,000.00 in wage-loss
compensation that she was not otherwise entitled to receive from the Office. Due to these errors
the case will be remanded for further consideration.
CONCLUSION
The Board finds that the case is not in posture for decision regarding the amount
appellant was overpaid.

5

ORDER
IT IS HEREBY ORDERED THAT the October 26, 2007 decision of the Office of
Workers’ Compensation Programs are affirmed, in part, and set aside, in part; and the case is
remanded to the Office for further action consistent with this decision.
Issued: June 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

